Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.	
	Claims 2-3, 5, 6, 9 and 10 were previously canceled by applicants.
	Claims 1, 4, 7 and 8, as currently amended are pending in this application, and have been examined on their merits in this action hereinafter.
Claim Rejections - 35 USC § 112 – New Matter Rejection –Withdrawn
	In view of current amendment to claims 1 and 7, the 112-first new matter rejection of claims 1, 4, 7 and 8, as previously made by the examiner, has been withdrawn.
Claim Rejections - 35 USC § 103 – Made/Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 1, 4, 7 and 8 (as currently amended) are/remain rejected under 35 U.S.C. 103(a) as being unpatentable over Miyashita et al. (US 2011/0159536 A1; previously cited by the examiner) taken with Fan et al. (US 2006/0008860 A1; Citation No. 1, US PG-PUBs, applicant’s IDS dated 05/05/2015).
Claim 1 (Currently Amended) is directed to “A method for quantifying an amount of ATP of a cell contained in a sample, comprising: 
a. contacting the cell with 
b. in a first sample container, measuring a first amount of luminescence when 
c. in a second sample container, measuring a second amount of luminescence when , the second amount of luminescence corresponding to an amount of ATP comprised by the ATP extraction reagent in the second container, the ATP extraction reagent consisting essentially of a surfactant, a mixed solution of ethanol and ammonia, methanol, ethanol, trichloroacetic acid, perchloric acid, or a Tris buffer
d. calculating a differential amount of luminescence between the first amount of luminescence measured in step b and the second amount of luminescence measured in step c; 
ATP luminescence reagent and measuring the luminescence; and 
f. quantifying the amount of ATP of the cell by corresponding the differential amount of luminescence to an amount of luminescence in the standard curve.”
Claim 7 (Currently Amended) is directed to “A method for quantifying an amount of ATP of a cell contained in a sample, comprising: 
a. contacting the cell with 
b. in a first sample container, measuring a first amount of luminescence when 
c. in a second sample container, measuring a second amount of luminescence when , the second amount of luminescence corresponding to an amount of ATP comprised by the ATP extraction reagent in the second container, the ATP extraction reagent consisting essentially of a surfactant, a mixed solution of ethanol and ammonia, methanol, ethanol, trichloroacetic acid, perchloric acid, or a Tris buffer
d. calculating a differential amount of luminescence between the first amount of luminescence measured in step b and the second amount of luminescence measured in step c; 
e. in a third sample container, measuring a third amount of luminescence when 
f. quantifying the amount of ATP of the cell by corresponding the differential amount of luminescence to an amount of luminescence of the ATP standard reagent.”
See also limitations of dependent claims 4 and 8, as currently amended.
Miyashita et. al., 2011 (Miyashita hereinafter), while disclosing a device for capturing objects such as microorganisms and quantifying them based on the amount of ATP that is extracted from said microorganisms, and detected/counted using suitable ATP extraction and ATP luminescence reagents (see [0005]-[0008], [0013]), teach a method for quantifying an amount of ATP of a cell contained in a sample (see entire section on page 2, “Overall Structure claim 1, Miyashita teaches a method of quantifying ATP of a cell (para. [0033]).  Regarding step a, Miyashita teaches dispensing an ATP extracting reagent to extract ATP from microorganisms [cells] (para. [0066]).  In paragraphs [0068]-[0069], Miyashita teaches step b as the ATP extracted solution reacts with an ATP luminescence reagent to produce luminescence while a luminescence-intensity measurement detects the ATP luminescence and outputs signals.  Regarding step c, Miyashita teaches reagents are dispensed in a luminescence-test tube (para. [0046]). Miyashita further teaches said reagents as both ATP extracting reagents and ATP luminescence reagents (para. [0047]). Miyashita also teaches measuring a "background" measurement of the luminescence-test tube (para. [0067]) using the same ATP luminescence reagent. In addition, Miyashita et al disclose the examples of ATP extracting reagent commonly used in the process, including a benzalkonium chloride (i.e. a cationic surfactant), a trichloroacetic acid, and a Tris buffer solution (see para. [0049], for instance). 
Regarding step d, Miyashita does not explicitly disclose calculating a differential amount of luminescence between the amount of luminescence in step b and step c. However, as stated above, Miyashita teaches taking a background measurement which suggests calculating the differential amount. That is, it would be obvious to one of ordinary skill in the art that the total luminescence measured would be subtracted from the background value or there would be no purpose for taking a background measurement at all.  Moreover, it is well-known for an artisan of ordinary skill in the art that background measurements (obtained for the reagent controls, etc.) are generally subtracted from the measurements of the total amount obtained from the sample, and therefore this would only be understood as a common laboratory practice.
prestored calibration curve” (i.e. akin to a standard curve) indicating the relation between the ATP amount and the luminescence intensity (para. [0069]). It would be obvious to one of ordinary skill in the art that this suggestion would meet the limitation of wherein the standard curve is obtained by reacting a known ATP amount with the luminescence reagent and measuring the luminescence. It is noted that instant claim 1 do not recited specific method steps for making the ATP standard curve per se. Moreover, the making of standard curves for a given analyte is a common practice of reacting a known substance (or analyte) at differing amount and measuring an output of said reactions to plot out the standard curve, using the same reagents that are employed for the measurements (and correlations) obtained from the unknown samples.   Moreover, regarding step f, Miyashita teaches that the control unit calculates the ATP amount (amol; taken as attomol, i.e. 10x-18) in the ATP extracted solution dispensed into the luminescence-test tube based on a prestored calibration curve indicating the relation between the ATP amount (amol) and the luminescence intensity (CPS), and the control unit counts [quantifies] the microorganisms using an ATP value, which may be converted into the equivalent number of the microorganisms (para. [0069]).
However, Miyashita does not explicitly exemplify or disclose the limitations regarding the first and second sample containers as recited in steps b and c.
Fan et al., 2006 (Fan hereinafter) teach a method of detecting the amount of ATP in a cell contained in a sample based on detection of luminescence (see Fan, claim 34, for instance). Fan also teaches that a background level of luminescence may be measured under the same reaction conditions in which the sample exists (e.g. reagent composition etc.), but absent the sample. Positive control reactions involving ATP may be employed to facilitate a determination of ATP amounts present in a sample (para. [0090]). Fan defines the term "reagent composition" is used herein to designate one or more components for extracting and/or detecting ATP from a sample. The reagent composition may include some or all of the components sufficient for extracting and/or detecting ATP from a sample (para. [0030]). Fan also teaches (in para [0092]) that quantitative ATP values are realized, for example, when the quantity of light emitted from a test sample is compared to the quantity of light emitted from a control sample or to a standard curve determined by using known amounts of ATP and the same luciferase, substrate, and reaction conditions (i.e. temperature, pH, etc.).  It is understood that the quantification involves subtraction of background values.  Qualitative ATP values are realized when the luminescence emitted from one sample is compared to the luminescence emitted from another sample, without a need to know the absolute amount of ATP present in the samples, e.g., a comparison of samples in the presence or absence of a test compound. Many such experiments can readily be designed by one of ordinary skill in the art.  Moreover, Fan teaches microbial cultures in a suitable culture apparatus (e.g. multiwell plate [which would obviously include 1, 2, 3 or more "containers"]) may be treated with a pool of candidate antibiotic agents (in parallel with untreated control cultures), grown for a time sufficient to microbial growth, and tested for ATP (luminescence assay) using the compositions and methods of the present invention [para. [0107]).
Thus, it would be obvious to one of ordinary skill in the art to modify the method of Miyashita with the steps of comparing the quantity of light emitted from the test sample and the quantity of light emitted from a control sample with a known amount of ATP and/or a standard curve and wherein the samples are in multiple containers as taught by Fan. A person of ordinary a background level of luminescence may be measured under the same reaction conditions in which the sample exists (e.g. reagent composition etc.), but absent the sample”, and therefore an artisan in the art would have used the same batch/lot and/or the same amount of the reagents for both extraction as well as ATP luminescence reaction for measuring the luminescence of sample as well as the control tubes/containers (in order to accurately subtract the background luminescence because of the reagents used in the process). Thus, such a step in the process would be deemed obvious as a common laboratory practice in the art. 
In addition, regarding limitations of instant claim 4, Miyashita teaches Fig. 4 and paragraphs [0067]-[0069] which cite that after steps S208 and S209 calculating the background (in parallel with untreated control cultures), grown for a time sufficient to microbial growth, and tested for ATP (luminescence assay) using the compositions and methods of the present invention (para. [0107]). Thus, steps of measuring the amounts of luminescence in parallel for a multiple wells, tubes, and/or containers would have been obvious and fully contemplated by an artisan of ordinary skill in the art. 
Regarding Independent claim 7, Miyashita teaches a method of quantifying ATP of a cell (para. [0033]).  Regarding step a, Miyashita teaches dispensing an ATP extracting reagent to extract ATP from microorganisms [cells] (para. [0066]).  In paragraphs [0068]-[0069], Miyashita teaches step b as the ATP extracted solution reacts with an ATP luminescence reagent to produce luminescence while a luminescence-intensity measurement detects the ATP luminescence and outputs signals.  Regarding step c, Miyashita teaches reagents are dispensed in a luminescence-test tube (para. [0046]). Miyashita further teaches said reagents as both ATP extracting reagents and ATP luminescence reagents (para. [0047]). Miyashita also teaches measuring a "background" measurement of the luminescence-test tube (para. [0067]). In addition, Miyashita et al specifically disclose the examples of ATP extracting reagent commonly used in the process, including a benzalkonium chloride (i.e. a cationic surfactant), a trichloroacetic acid, and a Tris buffer solution (see para. [0049], for instance).
step d, Miyashita does not explicitly disclose calculating a differential amount of luminescence between the amount of luminescence in step b and step c. However, as stated above, Miyashita teaches taking a background measurement which suggests calculating the differential amount. That is, it would be obvious to one of ordinary skill in the art that the total luminescence measured would be subtracted from the background value or there would be no purpose for taking a background measurement at all.  Moreover, it is well-known in the art that background measurements are subtracted from the total amount measured. This would only be a common laboratory procedure.  
Regarding steps e and f, Miyashita does not explicitly disclose measuring a third amount of luminescence when the ATP luminescence reagent is reacted with an ATP standard and/or quantifying the amount of ATP of the cell by corresponding the differential amount of luminescence to an amount of luminescence of the ATP standard reagent.  Also, Miyashita does not teach the limitations regarding the first, second and third sample containers in steps b, c and e.
Fan teaches a method of detecting the amount of ATP in a cell contained in a sample (see claim 34). Fan also teaches a background level of luminescence may be measured under the same reaction conditions in which the sample exists (e.g. reagent composition etc.), but absent the sample. Positive control reactions involving ATP may be employed to facilitate a determination of ATP amounts present in a sample (para. [0090]). Fan defines the term "reagent composition" is used herein to designate one or more components for extracting and/or detecting ATP from a sample. The reagent composition may include some or all of the components sufficient for extracting and/or detecting ATP from a sample (para. [0030]). 
Therefore, it would be obvious to a person of ordinary skill in the art to modify the method of Miyashita with the steps of comparing the quantity of light emitted from the test sample and the quantity of light emitted from a control sample with a known amount of ATP and/or a standard curve and wherein the samples are in multiple containers as taught by Fan. One would be motivated to do so because in addition to quantitative amounts of ATP, Fan teaches qualitative ATP values are realized when one sample is compared to another sample and/or a standard curve (para. [0092]). One would have a reasonable expectation of success because, like Miyashita (para. [0050]), Fan teaches the use of a bioluminescent detection system for detecting ATP based on the luciferin-luciferase system which are well-known in the art (see Fan, para. [0003]). In addition, the specific ATP extraction reagent recited in claim 7 has already been a background level of luminescence may be measured under the same reaction conditions in which the sample exists (e.g. reagent composition etc.), but absent the sample”, and therefore an artisan in the art would have used the same batch/lot or the same amount of the reagents for both extraction as well as ATP luminescence reaction for measuring the luminescence of sample as well as the control tubes/containers. Thus, such step in the process would have been deemed obvious and a common laboratory practice in the art.
In addition, regarding claim 8, Miyashita teaches Fig. 4 and paragraphs [0067]-[0069] which cite that after steps S208 and S209 calculating the background measurement [or step c] (para. [0067]) and S212 (Fig 4.) measuring the luminescence intensity of ATP in ATP extracted solution [step b]. Furthermore, Figure 4 shows that the steps are done every time the method is performed [or in parallel together].  Moreover, Fan teaches microbial cultures in a suitable culture apparatus (e.g. multiwell plate [which would obviously include 1, 2, 3 or more "containers"]) may be treated with a pool of candidate antibiotic agents (in parallel with untreated control cultures), grown for a time sufficient to microbial growth, and tested for ATP (luminescence assay) using the compositions and methods of the present invention (para. [0107]). Thus, steps of measuring the amounts of luminescence in parallel for a 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

As per MPEP 2144.04, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Response to Applicant’s Arguments
Applicant’s arguments with respect to claim(s) of record as currently amended (see remarks, dated 02/17/2021, pages 6-9 in regards to the 103(a) rejection of record) have been considered but are not found to be persuasive for the reasons as already pointed out in the previous office action (dated 11/17/2020; section “Response to Applicant’s Arguments”) and for the following reasons of record as discussed below:
Regarding the 103a rejection over the cited prior art references of Miyashita et al and Fan et al, applicants appear to argue that “The applied references do not teach or suggest, “c. in a it is not known in the art at the time before the effective filing date of the present application that the minute amount of the ATP contained in the ATP extraction reagent itself adversely affects the measurement of the ATP in a sample” (see remarks, page 6), which is duly noted and considered.  However, applicants are advised that the rejection of record is under an obviousness rejection, and as eluded in the rejection of record, and in earlier by the examiner, given the detailed teachings of Fan et al (see para. [0090], in particular), it would have been obvious to a person of ordinary skill in the art to employ the same reagents under same reaction conditions for measuring and/or comparing the ATP amounts based on the luminescence as they disclose that fact that “a background level of luminescence may be measured under the same reaction conditions in which the sample exists (e.g. reagent composition etc.), but absent the sample”, and therefore an artisan in the art would have used the same batch/lot and/or the same amount of the reagents for both extraction as well as ATP luminescence reaction for measuring the luminescence of sample as well as the control tubes/containers (in order to accurately subtract the background luminescence because of the reagents used in the process). Thus, such a step in the process would be deemed obvious as a common laboratory practice in the art.  The argument that “it is not known in the art at the time before the effective filing date of the present application that the minute amount of the ATP contained in the ATP extraction reagent itself adversely affects the measurement of the ATP in a sample”, is not found to be persuasive because such modification, i.e. in the background adjustment/subtraction for the reagents alone (i.e. akin to a reagent blank or reagent control per se), would have been a common practice in the art at the time this invention was made, as evidenced by the fact that Fan et al clearly suggest that  “that “a background level of luminescence may be measured under the same reaction conditions in which the sample exists (e.g. reagent composition etc.), but absent the sample”.  A reagent background subtraction suggested by Fan et al would necessarily include all the reagents (ATP luminescence reagent and ATP extraction reagent), except the sample containing the cells, per se. 
The argument that “This other measurement step would be a measurement of the luminescence of the ATP contained in the ATP extraction reagent itself in a second container, which would also involve a "background measurement" of the luminescence of the ATP luminescent reagent in the second container by itself before adding the ATP extraction reagent to react with the ATP luminescence reagent. Thus, the measurement of the ATP in the sample would become complicated” (see remarks, page 9), is duly noted and considered. However, as currently presented, instant claims 1 and 7 are not limited to the number of steps performed for ATP measurement in a sample containing cells (see “comprising” language in the claims), and as such the combined teachings of the cited prior art of record clearly suggest the fact that such background adjustments for reagents (i.e. without cell sample) would have been obvious to a person of ordinary skill in the art in order to accurately measure the amount of ATP contained in the cell sample, as desired by the process claimed by applicants. As noted earlier by the examiner in the previous office action, instant claims as currently presented not require specific limitations and/or specific parameters (such as minimal detection limit or minimal detection unit of luminescence, or for that matter sensitivity of detection for the ATP amount by the assay) for a “greater accuracy” of the detection or measurement of ATP in cells using the luminescence criteria known in the art. Moreover, Miyashita et al already disclose the sensitivity of their method as being at par with detection of “amol” amount of ATP (taken as attomole, 10x-18 of ATP) measured in a sample containing cells/microbes (see Miyashita et al, [0069], for instance). 
Conclusion
NO claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657